The writ of error brings for review a judgment of conviction of the plaintiffs in error under an information charging the violation of Section 5499 R. G. S., 7657 C. G. L. *Page 272 
The conviction is based upon evidence procured by deputy sheriffs under purported authority of Section 5505 R. G. S., 7664 C. G. L., without which evidence there was not sufficient proof of the offense charged to warrant conviction.
This section of our statute was construed by this Court in the case of Solomon, et al., v. State, opinion filed February 27, 1934, reported in 156 So. 401, wherein we held that the section did not authorize searches to be made by deputy sheriffs without search warrants.
Later in the case of Thurman v. State, opinion filed September 10, 1934, reported 156 So. 484, we held the statute to be unconstitutional on the grounds therein set forth.
We have repeatedly held that evidence obtained by unlawful search is inadmissible. See Jeffcoats v. State, 103 Fla. 460,138 So. 385; Cooper v. State, 106 Fla. 254, 143 So. 217; Carnagio v. State, 106 Fla. 222, 143 So. 164; and cases cited in these opinions.
It, therefore, follows that judgment must be reversed and it is so ordered.
Reversed.
DAVIS, C. J., and WHITFIELD and TERRELL, J. J., concur.